Citation Nr: 1136894	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for high cholesterol, to include as secondary to diabetes mellitus and hypertension.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to diabetes mellitus and/or a psychiatric disorder.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The RO in Montgomery, Alabama, currently has jurisdiction over the matter.
			
The Board notes that the issues of entitlement to service connection for a right arm disorder and diabetes mellitus were also properly developed for appeal.  However, these claims were recently granted in a rating decision of July 2011.  As such, the claims are no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further notes that the psychiatric claim on appeal has previously been developed to include only posttraumatic stress disorder (PTSD).  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

Finally, the Board notes that in the Veteran's August 2008 VA Form 9, he raised specific allegations of secondary service connection, as well as herbicide exposure pertaining to the claims at bar.  Accordingly, the issues have been characterized above to accurately reflect the Veteran's contentions.

The issues of entitlement to service connection for hypertension and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's current elevated cholesterol/lipid level does not constitute a disease or disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his high cholesterol is related to service and/or to his service-connected diabetes mellitus, and presently nonservice connected hypertension.  To establish direct service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
The Board finds that service connection on both a direct and secondary basis for the Veteran's high cholesterol must be denied.  While post-service treatment records indicate that the Veteran has been diagnosed with hyperlipidemia, including a VA treatment note dated from July 2010 for example, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.")  

Despite the diagnosis of hyperlipidemia, it is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances.   Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002).   When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.   See id. at 132.   In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).   For these reasons, the Board concludes that no further notification or development of evidence is required.


ORDER

Service connection for high cholesterol is denied.


REMAND

At the outset, the Board notes that in the Veteran's August 2008 VA Form 9, he alleged his hypertension is secondary to his service-connected diabetes.  The Veteran has not been provided notice of what is required to establish secondary service connection for this claim.  This notice should be afforded.  

In addition, a remand is required in order to obtain outstanding treatment records.  
At the Veteran's April 2011 personal hearing before the RO, he stated that he received treatment for his hypertension within one year of his military discharge.  While the Veteran doubted that the records could be retrieved, an attempt to obtain them should at least be made as such documentation would establish the Veteran's eligibility for presumptive service connection for this condition.  38 C.F.R. §§ 3.307(a), 3.309(a) (2010).  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."

Additionally, on remand the RO should request any updated or outstanding VA treatment records that may be available.  In the Veteran's August 2008 VA Form 9 he made reference to the fact that he was enrolling in PTSD therapy/classes through his VA Medical Center.  The record contains no documentation of this.  Any outstanding records should be requested.  VA is held to have constructive notice of the contents of federal records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his hypertension and psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  As noted above, secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here, the Veteran has been diagnosed with hypertension, documented, for example, on VA examination in May 2011.  There is no dispute that he has been service-connected for diabetes mellitus.  As he alleges that his hypertension is secondary to his service-connected diabetes mellitus, a VA medical opinion is necessary to address this issue.  The May 2011 VA examiner offered no nexus opinion.

With regard to his psychiatric disorder, the Board points out that due to the Veteran's receipt of the Combat Infantryman Badge, VA has already conceded his stressor.  See RO Hearing Transcript, p. 8, Supplemental Statement of the Case July 2011, p. 8.  While the record does not currently support a diagnosis of PTSD, the Veteran has nevertheless been assigned a psychiatric diagnosis, namely, dementia not otherwise specified, as documented on VA examination in May 2011.  The May 2011 VA examiner offered no nexus opinion and such an opinion is necessary to fairly adjudicate the claim.
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.

2.  Obtain and associate with the claims file all outstanding VA Medical Center records related to this appeal, particularly, any records documenting mental health treatment or therapy.  Do not associate duplicate records with the claims file.  
	
3.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain any private treatment records from Dr. Green, the physician who the Veteran testified treated him for hypertension within one year of his service discharge.  Thereafter, the RO should attempt to obtain those records.  

4.  Afford the Veteran a VA examination to ascertain the nature and etiology of his hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed hypertension had its onset during service or is in any other way causally related to his active service, or are causally related to or have been aggravated by any of his service-connected disabilities, including diabetes.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate specialist. All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. As part of the examination, the examiner should discuss any link between his current symptomatology and the conceded in-service stressors.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has PTSD that is based upon specified in-service stressors or any other psychiatric disorder that is related to the Veteran's military service, including his conceded stressors. A complete rationale should be provided for any opinion or conclusion.
The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6.  After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


